Allen, P.,
delivered the opinion of the court.
This day came the parties, by their counsel, and the-court having maturely considered the transcript of the record of the decree aforesaid, and the arguments of' counsel, is of opinion, for reasons stated in writing and filed with the record, that the Circuit court erred in holding that Margaret B. May is not entitled to a fee simple in the real estate, and an absolute property in the personal estate, of her late husband, John F. May, deceased, under his last will and testament, as-claimed by her in her answer; but that she is entitled . to the same, except the part embraced by the second codicil, for life only, with remainder to the children' and grand-children of the testator. The court then reversed the decree of the Circuit court, with costs, and proceeded: “And this court, proceeding to pronounce; *715such decree as the said Circuit court ought to have pronounced, doth declare that, by the last will and testament of John F. May, the said Margaret B. May is entitled to a fee simple in the real estate, and an absolute property in the personal estate, of her late husband, the said John F. May, deceased, under his last will and testament, as claimed by her in her answer; and that the limitation over of whatever remains at her death is inconsistent with, and repugnant to, such fee simple and absolute property in said real and personal estate, and fails for uncertainty; and doth adjudge and decree that such are the rights of said Margaret B. May under said will; and that no interest vested in the other parties by the limitation over in said will.” The court proceeded, therefore, to dismiss the bill with costs.
Samuels, J., dissented.
Decree reversed.